Title: Thomas Jefferson to Lafayette, 14 February 1815
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My Dear friend  Monticello Feb. 14. 15.
            Your letter of Aug. 14. has been recieved and read again & again with extraordinary pleasure. it is the first glimpse which has been furnished me of the interior workings of the late unexpected, but fortunate revolution of your country. the newspapers told us only that the great beast was fallen; but what part in this the patriots acted, and what the egoists, whether the former slept while the latter were awake to their own interests only, the hireling scribblers of the English press said little, and knew less. I see now the mortifying alternative under which the patriot there is placed, of being either silent, or disgraced by an association in opposition with the remains of Bonapartyism. a full measure of liberty is not now perhaps to be expected by your nation; nor am I confident they are prepared to preserve it. more than a generation will be requisite, under the administration of reasonable laws favoring the progress of knolege in the general mass of the people, and their habituation to an independant security of person and property, before they will be capable of estimating the value of freedom, and the necessity of a sacred adherence to the principles on which it rests for preservation. instead of that liberty which takes root and growth in the progress of reason, if recovered by mere force or accident, it becomes, with an unprepared people, a tyranny still, of the many, the few, or the one.possibly you may remember, at the date of the jeu de paume, how earnestly I urged yourself, and the patriots of my acquaintance, to enter then into a compact with the king, securing freedom of religion, freedom of the press, trial by jury, Habeas corpus, & a national legislature, all of which it was known he would then yield; to go home, and let these work on on the amelioration of the condition of the people, until it they should have rendered them capable of more, when occasions would not fail to arise for communicating to them more. this was as much as I then thought them able to bear soberly & usefully for themselves. you thought otherwise, and that the dose might still be larger. and I found you were right; for subsequent events proved they were equal to the constitution of 1791. unfortunately some of the most honest and enlightened of our patriotic friends, (but closet politicians merely, unpracticed in the knolege of man) thought more could still be obtained & borne. they did not weigh the hazards of a transition from one form of government to another, the value of what they had already rescued from those hazards, and might hold in security if they pleased, nor the imprudence of giving up the certainty of such a degree of liberty, under a limited monarch, for the uncertainty of a little more under the form of a republic. you differed from them. you were for stopping there, and for securing the constitution which the National Assembly had obtained. here too you were right; and from this fatal error of the republicans, from their separation from yourself & the Constitutionalists in their councils, flowed all the subsequent sufferings and crimes of the French nation. the hazards of a second change fell upon them by the way. the foreigner gained time to anarchize by gold the government he could not overthrow by arms, to crush in their own councils the genuine republicans, by the fraternal embraces of exaggerated and hired pretenders, and to turn the machine of jacobinism from the change, to the destruction, of order: and, in the end, the limited monarchy they had secured was exchanged for the unprincipled and bloody tyranny of Robespierre, and the equally unprincipled and maniac tyranny of Bonaparte. you are now rid of him, and I sincerely wish you may continue so. but this may depend on the wisdom & moderation of the restored dynasty. it is for them now to read a lesson in the fatal errors of the republicans; to be contented with a certain portion of power, secured by formal compact with the nation, rather than, grasping at more, hazard all upon uncertainty, and risk meeting the fate of their predecessor, or a renewal of their own exile. we are just informed too of an example which merits, if true, their most profound contemplation. the gazettes say that Ferdinand of Spain is dethroned, and his father reestablished on the basis of their new constitution. this order of magistrates must therefore see that altho’ the attempts at reformation have not succeeded in their whole length, and some recession from the ultimate point has taken place, yet that men have by no means fallen back to their former passiveness, but, on the contrary, that a sense of their rights, and a restlessness to obtain them, remains remain deeply impressed on every mind, and, if not quieted by reasonable relaxations of power, will break out like a volcano on the first occasion and overwhelm every thing again in it’s way. I always thought the present king an honest and moderate man: and, having no issue, he is under a motive the less for yielding to personal considerations. I cannot therefore but hope that the patriots in and out of your legislature, acting in phalanx, but temperately and wisely, pressing unremittingly the principles omitted in the late capitulation of the king, and watching the occasions which the course of events will create, may get those principles engrafted into it, and sanctioned by the solemnity of a national act.
            With us the affairs of war have taken the more favorable turn which was to be expected. our 30. years of peace had taken off, or superannuated, all our revolutionary officers of experience and grade; and our first draught in the lottery of untried characters had been most unfortunate. the delivery of the fort and army of Detroit by the traitor Hull, the disgrace at Queen’s-town under Van Renslaer, the massacre at Frenchtown under Winchester, and surrender of Boerstler in an open field to one third of his own numbers, were the inauspicious beginnings of the first year of our warfare.the second witnessed but the single miscarriage occasioned by the disagreement of Wilkinson and Hampton, mentioned in my letter to you of Nov. 30. 13. while it gave us the capture of York by Dearborn and Pike, the capture of Fort George by Dearborn also, the capture of Proctor’s army on the Thames by Harrison, Shelby and Johnson, and that of the whole British fleet on Lake Erie by Perry. the 3d year has been a continued series of victories. to wit of Brown and Scott at Chippeway, of the same at Niagara, of Gaines over Drummond at Fort Erie that of Brown over Drummond at the same place the capture of another fleet on Lake Champlain by McDonough, the entire defeat of their army under Prevost, on the same day by McComb, and now recently their defeats at New Orleans by Jackson, Coffee and Carroll, with the loss of 4000. men out of 9600, with their two Generals Packingham and Gibbs killed and a third Keane wounded, mortally as is said. this series of successes has been tarnished only by the conflagrations at Washington, a coup de main differing from that at Richmond, with which you remember, in the revolutionary war, in the circumstance only that we had in that case but 48. hours notice that an enemy had arrived within our Capes; whereas at Washington there was abundant previous notice. the force designated by the President was the double of what was necessary; but failed, as is the general opinion, through the insubordination of Armstrong, who would never believe the attack intended until it was actually made, and the sluggishness of Winder before the occasion, and his indecision during it. still, in the end, the transaction has helped rather than hurt us, by arrousing the general indignation of our country, and by marking to the world of Europe the Vandalism and brutal character of the English government: it has merely served to immortalize their infamy. and add further that, thro’ the whole period of the war, we have beaten them single-handed at sea, and so thoroughly established our superiority over them with equal force, that they retire from that kind of contest, and never suffer their frigates to cruize singly. the Endymion would never have engaged the frigate President but knowing herself backed by three frigates & a  Razée, who though somewhat slower sailors, would get up before she could be taken. the disclosure to the world of the fatal secret that they can be beaten at sea with an equal force, the evidence furnished by the military operations of the last year that experience is rearing us officers who, when our means shall be fully under way, will plant our standard on the walls of Quebec and Halifax, their recent and signal disaster at New Orleans, & the evaporation of their hopes from the Hartford convention, will probably raise a clamor in the British nation which will force their ministry into peace. I say force them; because, willingly, they would never be at peace. the British ministers find, in a state of war rather than of peace, by riding the various contractors, and recieving douceurs on the vast expenditures of the war-supplies, that they recruit their broken fortunes, or make new ones, and therefore will not make peace, as long as, by any delusions they can keep the temper of the nation up to the war-point.they found some hopes on the state of our finances. it is true that the excess of our banking institutions, and their present discredit, has shut  us out from the best source of credit we could ever command with certainty. but the foundations of credit still remain to us, and need but skill, which experience will soon produce, to marshal them into an order which may carry us thro’ any length of war. but they have hoped more in their Hartford convention. their fears of republican France being now done away, they are directed to republican America, and they are playing the same game for disorganization here which they played in your country. the Marats, the Dantons & Robespierres of Massachusets are in the same pay, under the same orders, and making the same efforts to anarchize us, as their prototypes in France were. I do not say that all who met at Hartford were under the same motives of money: nor were those of France. some of them are Outs, and wish to be Ins; some the mere dupes of the Agitators, or of their own party passions; while the Maratists alone are in the real secret. but they have very different materials to work on. the yeomanry of the  US. are not the Canaille of Paris. we might safely give them leave to go thro’ the US. recruiting their ranks, and I am satisfied they could not raise one single regiment (gambling merchants and silk stocking clerks excepted) who would support them in any effort to separate from the union. the cement of this union is in the heart blood of every American. I do not believe there is on earth a government established on so immovable a basis. let them, in any state, even in Massachusets itself, raise the standard of Separation, and it’s citizens will rise in mass, and do justice themselves on their own incendiaries. if they could have induced the government to some effort of suppression, or even to enter into discussion with them, it would have given them some importance, have brought them into some notice. but they have not been able to make themselves even a subject of conversation, either of public or private societies. a silent contempt has been the sole notice they could excite; consoled indeed, some of them, by the palpable favors of Philip.have then no fears for us, my friend. the grounds of these exist only in English newspapers, credited or endowed by the Castlereaghs or the Cannings, or some other such models of pure & uncorrupted virtue. their military heroes may by land and sea, may sink our oyster boats, rob our henroosts, burn our negro huts and run off. but a campaign or two more will relieve them from further trouble or expence in defending their American possessions.
            
            you once gave me a copy of the journal of your campaign in Virginia in 1781, which I must have lent to some one of the undertakers to write the history of the revolutionary war, and forgot to reclaim. I conclude this because it is no longer among my papers, which I have very diligently searched for it, but in vain. an author of real ability is now writing that part of the history of Virginia. he does it in my neighborhood, and I lay open to him all my papers. but I possess none, nor has he any which can enable him to do justice to your faithful and able services in that campaign. if you could be so good as to send me another copy, by the very first vessel bound to any port of the US. it might be here in time; for altho’ he expects to begin to print within a month or two, yet you know the delays of these undertakings. at any rate it might be got in as a supplement. the old Ct Rochambeau gave me also his Memoire of the operations at York, which is gone the same way, and I have no means of applying to his family for it. perhaps you could render them as well as us the service of procuring another copy.
            I learn with real sorrow the deaths of M. and Mde de Tessé. they made an interesting part in the idle reveries, in which I have sometimes indulged myself, of seeing all my friends at Paris once more, for a month or two; a thing impossible, which however I never permitted myself to despair of. the regrets however of 73. at the loss of friends may be the less, as the time is shorter within which we are to meet again, according to the creed of our education.
            I shall write to M. Tracy, and wait, in order to do it, only for an answer from the person who undertook the translation and printing the work he last sent me. I have been very ill used by this person. flattered from time to time by his assurances of progress, which still, like my shadow walked before me, when pressed for a conclusion the last autumn, he informed me his translation was compleat, but he believed he must decline the printing. I immediately applied elsewhere, and procured an undertaker to publish it, on which, I req by a first letter I requested the original to be returned to me. that being unanswered I repeated the request by a second letter, the answer to which is what I now await to enable me to write on full information to mr Tracy. the distance of 300. miles between this and Philadelphia increases difficulties. on reciept of his answer I will do whatever is necessary, and make it the subject of a letter to M. Tracy, which I trust will be in time for this conveyance.This letter will be handed you by mr Ticknor a young gentleman of Boston of great erudition, indefatigable industry and preparation for a life of distinction in his own country. he passed a few days with me here, brought high recommendation from mr Adams and others, & appeared in every respect to merit them. he is well worthy of those attentions which you so kindly bestow on our countrymen, and for those he may recieve I shall join him in acknoleging personal obligations. I salute you with assurances of my constant and affectionate friendship & respect.
            Th: Jefferson
          
          
            P.S. Feb. 26. 15. my letter had not yet been sealed when I recieved news of our peace. I am glad of it, and especially that we closed our war, with the eclat of the action at New Orleans. but I consider it as an armistice only, because no security is provided against the impressment of our seamen. while this is unsettled we are in hostility of mind with England, altho actual deeds of arms may be suspended by a truce. if she thinks the exercise of this outrage is worth eternal war, eternal war it must be, or extermination of the one or the other party. the first act of impressment she commits on an American will be answered by reprisal, or by a declaration of war here, and the interval must be merely a state of preparation for it. in this we have much to do, in further fortifying our seaport towns, providing military stores, classing and disciplining our militia, arranging our financial system, and above all pushing our domestic manufactures, which have taken such root as never again can be shaken. once more god bless you.
          
        